DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.
Status of Claims
The examiner has taken notice that claims 1, 5, 9, 13, and 18 have been amended, claims 3 and 11 have been canceled, and claims 23-24 have been newly added.  Claims 1-2, 4-10, 12-16, 18, and 20-24 are pending in the current application.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16, 18, 20-22 have been considered but are moot in view of newly found references Khan and Osterling.
Claim Objections
Claims 1, 9, and 18 are objected to because of the following informalities:
In claim 1, line 22, “on a channels” should read “on channels.”
In claim 9, line 25, “on a channels” should read “on channels.”
In claim 18, line 24, “on a channels” should read “on channels.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-10, 12-16, 18, and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Regarding claim 1, the newly added limitation “applying a configuration such that the at least two remote radio heads of the first set refrains from contributing on channels of an intermediate frequency (IF) link of the combiner with uplink signals received on the second uplink carrier and the at least two remote radio heads of the second set refrains from contributing on channels of the IF link with uplink signals received on the first uplink carrier” is not supported by the applicant’s specification.  To be more specific, the specification only discloses first channel with uplink signals on the second uplink carrier and the at least one remote radio head of the second set refrains from contributing on the first channel with uplink signals on the first uplink carrier, as disclosed in page 4 lines 12-17 of applicant’s specification.  Nowhere in applicant’s specification is it disclosed that the first channel is, or can be equated to the “intermediate frequency link” recited in amended claim 1.  At best, page 17 lines 4-8 of applicant’s specification discloses that each sub-channel can be a band on an intermediate frequency link.

	Regarding claims 9 and 18, the claims are interpreted and rejected for the same reason as claim 1.
	Regarding claims 2, 4-8, 10, 12-16, and 20-24, the claims are rejected for depending on claims 1, 9, and 18, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10, 12-16, 18, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the phrase "should be used for" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

	Regarding claims 2, 9-10, and 18, the claims are interpreted and rejected for the same reason as claim 1.
	Regarding claims 4-8, 12-16, and 20-24, the claims are rejected for depending on claims 1, 9, and 18, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 9-10, 13, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lemson et al. (US 8,682,338 B2), hereinafter referred to as Lemson, in view of Marinier et al. (US 9,532,362 B2), hereinafter referred to as Marinier, Khan et al. (US 2014/0016586 A1), hereinafter referred to as Khan, and Osterling (US 2016/0337057 A1).

	Regarding claim 1, Lemson teaches a method for controlling uplink contribution from a plurality of remote radio heads in a combiner (Lemson - Fig. 5 Digital Access Unit; Col. 4 lines 2-8, note the amount of radio resources (such as RF carriers) assigned to a particular RRU (Remote Radio Head Unit) or group of RRUs can be set via software control; Col. 9 lines 24-31, note uplink signals from the four RRUs are combined within the respective DAU (Digital Access Unit), the DAU may be interpreted as a combiner), wherein each remote radio head is capable of receiving a plurality of carriers on respectively different frequencies (Lemson - Col. 9 lines 17-26, note RRU1 configured to receive and process signals within Carrier 1-8 bandwidths, RRU2 configured to receive and process signals within Carrier 1, 3, 4, and 6 bandwidths, etc.), the method being performed in a remote radio head controller (Lemson - Fig. 7 RRU Management Control Module) and comprising:
	determining a first set of at least one remote radio head, selected from the plurality of remote radio heads which should be used for uplink data reception from a first wireless device (Lemson - Col. 4 lines 46-55, note provide localization of a user based on the radio signature of the mobile device, each RRU provides unique header information for received data, the radio signature is used in conjunction with the header information to localize the user (i.e. uplink data may be received from a specific (first or second) device); Col. 11 lines 32-39, note RRU Management Control module sets the individual parameters of all the RRU Digital Down-Converters to enable or disable specific uplink radio resources from being processed by a particular RRU or group of RRUs (which constitutes selecting specific RRU(s) to form a first set of RRUs));
	determining a second set of at least two remote radio heads, selected from the plurality of remote radio heads which should be used for uplink data reception from a second wireless device (Lemson - Col. 11 lines 32-39, note RRU Management Control module sets the individual parameters of all the RRU Digital Down-Converters to enable or disable specific uplink radio resources from being processed by a particular RRU or group of RRUs (which constitutes selecting specific RRU(s) to form a second set of RRUs));
	and applying a configuration such that the at least two remote radio heads of the first set refrains from contributing on a first channel with uplink signals on the second uplink carrier and that the at least two remote radio heads of the second set refrains from contributing on the first channel with uplink signals on the first uplink carrier (Lemson - Col. 6 lines 1-9, note optical fiber cable (which may comprise multiple channels), uplink path optical signals received from RRUs are converted; Col. 8 lines 48-55, note the digital down converters present in each of the RRUs are dynamically software-configured to receive uplink signals of desired signal format(s), selected based on desired uplink band(s) (i.e., carriers); Col. 8 lines 63-67, note RRU1 and RRU3 are configured to receive uplink signals within the Carrier 2 bandwidth, whereas RRU2 and RRU4 are both configured to reject uplink signals within the Carrier 2 bandwidth (i.e. the RRUs may be configured to receive and reject uplink signals of different carriers, such that contribution of uplink carriers to channels can be controlled)), wherein the first channel is a channel which is combined in the combiner and can receive contribution on respectively different frequencies from each of the remote radio heads (Lemson - Col. 9 lines 7-16, note RRU1 and RRU3 are combined based on the active signal combining algorithm, RRU1 and RRU3 operate within the carrier 2 bandwidth).
	Lemson does not teach selecting, from a first set of uplink carriers of the different sets of uplink carriers, a first uplink carrier for the first wireless device and configuring the first wireless device to use the first uplink carrier; selecting, from a second set of uplink carriers of the different sets of uplink carriers, a second uplink carrier for the second wireless device and configuring the second wireless device to use the second uplink carrier.
	In an analogous art, Marinier teaches selecting, from a first set of uplink carriers of the different sets of uplink carriers, a first uplink carrier for the first wireless device and configuring the first wireless device to use the first uplink carrier (Marinier - Col. 4 lines 10-14, note eNB (evolved node-B, which is also a base station) may be in communication with a WTRU (wireless transmit/receive unit), eNB comprises a processor configured to provide a configuration to the WTRU; Col. 10 lines 44-55, note a first given WTRU may be assigned (configured) to transmit on sub-carriers 1-12, WTRUs may each transmit into a subset of the available transmission bandwidth (a subset may comprise only one sub-carrier), eNB serving the WTRUs may receive the composite uplink signal);
	selecting, from a second set of uplink carriers of the different sets of uplink carriers, a second uplink carrier for the second wireless device and configuring the second wireless device to use the second uplink carrier (Marinier - Col. 10 lines 44-55, note a second WTRU may be assigned (configured) to transmit on sub-carriers 13-24, WTRUs may each transmit into a subset of the available transmission bandwidth (a subset may comprise only one sub-carrier), eNB serving the WTRUs may receive the composite uplink signal).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Marinier into Lemson in order to mitigate uplink interference and improve cell-edge performance (Marinier - Col. 1 lines 30-33 and Col. 2 lines 46-61).
	The combination of Lemson and Marinier does not teach wherein the first set and the second set of remote radio heads are disjoint sets of radio heads using a different uplink carrier to serve the first wireless device and the second wireless device, respectively.
	In an analogous art, Khan teaches wherein the first set and the second set of remote radio heads are disjoint sets of radio heads using a different uplink carrier to serve the first wireless device and the second wireless device, respectively (Khan - Fig. 1; Fig. 4B; Paragraph [0046], note remote radio heads 102a and 102b each serve two user equipment, different frequency bands may be used for the uplink (e.g., frequency bands 1, 2, and 3 as shown in Fig. 4B)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Khan into the combination of Lemson and Marinier in order to minimize signaling/processing overhead for local communications within the same coverage area, reducing power consumption (Khan - Paragraph [0025]).
	The combination of Lemson, Marinier, and Khan still does not teach configuring remote radio heads to refrain from contributing on channels of an intermediate frequency (IF) link of the combiner with uplink signals.
	In an analogous art, Osterling teaches configuring remote radio heads to refrain from contributing on channels of an intermediate frequency (IF) link of the combiner with uplink signals (Osterling - Paragraph [0106], note received radio signals from all remote radio head devices (which are uplink signals downconverted to intermediate frequency, see Paragraph [0059]) except the first remote radio head device are combined to a common received signal (which can be performed at intermediate frequency, see Paragraph [0012])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Osterling into the combination of Lemson, Marinier, and Khan in order to reduce interference on remote radio head devices, allowing them to receive desired uplink signals without impacting user experience (Osterling - Paragraphs [0005]-[0007]).

	Regarding claim 2, the combination of Lemson, Marinier, Khan, and Osterling, specifically Lemson teaches wherein the step of determining the first set comprises determining at least two remote radio heads, selected from the plurality of remote radio heads which should be used for uplink data reception from the first wireless device and a third wireless device (Lemson - Col. 4 lines 46-55, note provide localization of a user based on the radio signature of the mobile device, each RRU provides unique header information for received data, the radio signature is used in conjunction with the header information to localize the user (i.e. uplink data may be received from specific devices); Col. 11 lines 32-39, note RRU Management Control module sets the individual parameters of all the RRU Digital Down-Converters to enable or disable specific uplink radio resources from being processed by a particular RRU or group of RRUs (which constitutes selecting specific RRU(s) to form a first set of RRUs)); and
	wherein determining the second set comprises determining at least two remote radio heads, selected from the plurality of remote radio heads which should beIn re: Tsao-Tsen CHENPCT Application No.: PCT/SE2015/051074Filed: October 8, 2015 uPage 5 of 10sed for uplink data reception from the second wireless device and a fourth wireless device (Lemson - Col. 11 lines 32-39, note RRU Management Control module sets the individual parameters of all the RRU Digital Down-Converters to enable or disable specific uplink radio resources from being processed by a particular RRU or group of RRUs (which constitutes selecting specific RRU(s) to form a second set of RRUs)).

	Regarding claim 5, the combination of Lemson, Marinier, Khan, and Osterling, specifically Lemson teaches wherein the channels of the IF link is implemented using Ethernet cabling (Lemson - Col. 2 lines 39-43, note digital transmission links such as wired Ethernet).

	Regarding claim 9, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in an apparatus claim format, which is taught by Marinier (Marinier - Fig. 1B non-removable memory 130 and removable memory 132; Col. 4 lines 24-29, note eNB may comprise a processor; Col. 69 lines 53-56, note eNB with remote radio heads; Col. 72 lines 5-15, note memory, processor in association with software may be used to implement a radio frequency transceiver for use in a base station).

	Regarding claim 10, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 5.

	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a computer readable medium (CRM) claim format, which is taught by Marinier (Marinier - Fig. 1B non-removable memory 130 and removable memory 132; Col. 72 lines 5-15, note memory, processor in association with software may be used to implement a radio frequency transceiver for use in a base station).

	Regarding claim 20, the combination of Lemson, Marinier, Khan, and Osterling, specifically Lemson teaches wherein the disjoint first and second set comprise remote radio heads wherein signals received from the first and second set at the combiner do not interfere with each other (Lemson - Col. 9 lines 7-16, note signals from RRU1 and RRU3 are combined, RRU1 and RRU3 operate within the carrier 2 bandwidth).

	Regarding claim 21, the claim is interpreted and rejected for the same reason as claim 20.
	Regarding claim 22, the claim is interpreted and rejected for the same reason as claim 20.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lemson in view of Marinier, Khan, and Osterling as applied to claims 1 and 9 above, and further in view of Gao et al. (US 9,918,285 B2), hereinafter referred to as Gao.

	Regarding claim 4, the combination of Lemson, Marinier, Khan, and Osterling does not teach wherein the method is repeated every subframe.
	In an analogous art, Gao teaches wherein the method is repeated every subframe (Gao - Col. 3 lines 41-49, note macros base station and an RRH (Remote Radio Head) can be supported, different carriers transmitted in the same uplink sub-frame; Col. 3 lines 60-67, note TA group including carriers, which may correspond to RRHs).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gao into the combination of Lemson, Marinier, Khan, and Osterling in order to control uplink transmit power of UEs (Gao - Col. 4 lines 14-26).

	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 4.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lemson in view of Marinier, Khan, and Osterling as applied to claims 1 and 9 above, and further in view of Mochizuki et al. (US 2015/0245402 A1), hereinafter referred to as Mochizuki.

	Regarding claim 6, the combination of Lemson, Marinier, Khan, and Osterling does not teach the method further comprising: evaluating uplink performance simultaneously of several different wireless links, each wireless link being defined to be between one remote radio head and one wireless device; and wherein determining a first set comprises considering the evaluated uplink performance and wherein determining a second set comprises considering the evaluated uplink performance.
	In an analogous art, Mochizuki teaches the method further comprising:
	evaluating uplink performance simultaneously of several different wireless links (Mochizuki - Paragraph [0071], note eNB can also be called a remote radio head (RRH); Paragraph [0290], note eNBs (RRHs which may be controlled by the RRU Management Control Module of Lemson) measure the quality of the links), each wireless link being defined to be between one remote radio head and one wireless device (Mochizuki - Fig. 15 links 1507, 1508, and 1509 each connecting UE (wireless device) 1501 to eNBs (RRHs) 1502, 1503, and 1504 respectively);
	and wherein determining a first set comprises considering the evaluated uplink performance and wherein determining a second set comprises considering the evaluated uplink performance (Mochizuki - Paragraph [0290], note calculates the ratio of the quality of each link, which can be interpreted as a form of consideration, and can be applied to the methods of Lemson to form a set of RRUs/RRHs).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Mochizuki into the combination of Lemson, Marinier, Khan, and Osterling in order to reduce the load on a network to improve communication capacity (Mochizuki - Paragraph [0104]).

	Regarding claim 14, the claim is interpreted and rejected for the same reason as claim 6.

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lemson in view of Marinier, Khan, Osterling, and Mochizuki as applied to claims 6 and 14 above, and further in view of Ouchi et al. (US 9,832,732 B2), hereinafter referred to as Ouchi.

	Regarding claim 7, the combination of Lemson, Marinier, Khan, Osterling, and Mochizuki does not teach wherein evaluating uplink performance comprises: applying a configuration such that only one of the remote radio heads provides uplink signals received on a plurality of evaluation carriers on different sub-channels and configuring a plurality of wireless devices to transmit reference signals on respective mutually unique evaluation carriers.
	In an analogous art, Ouchi teaches teach wherein evaluating uplink performance comprises:
	applying a configuration such that only one of the remote radio heads provides uplink signals received on a plurality of evaluation carriers on different sub-channels and configuring a plurality of wireless devices to transmit reference signals on respective mutually unique evaluation carriers (Ouchi - Col. 2 lines 2-9, note configuration in which the coverage of the macro base station includes a part or an entirety of the coverage of the RRH will be considered, heterogeneous network configuration to perform data communication with a terminal(s) (i.e. applying configuration to the RRHs and corresponding terminals); Col. 40 lines 48-62, note base station and RRH can perform individual or cooperative communication using carrier components (evaluation carriers), terminal(s) (wireless device(s)) are connected to base station(s) using the carriers, cell-specific reference signal transmitted from the antenna port 0 of the connected cell (which may be a terminal), which may be performed over a designated carrier).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ouchi into the combination of Lemson, Marinier, Khan, Osterling, and Mochizuki in order to assign the same resource to different terminals in a multi-user MIMO scheme (Ouchi - Col. 1 lines 39-45).

	Regarding claim 8, the combination of Lemson, Marinier, Khan, Osterling, and Mochizuki does not teach wherein evaluating uplink performance comprises: applying a configuration such that a plurality of the remote radio heads provide uplink signals received on an evaluation carrier on respectively different sub-channels and configuring one wireless device to transmit reference signals on the evaluation carrier.
	In an analogous art, Ouchi teaches wherein evaluating uplink performance comprises:
	applying a configuration such that a plurality of the remote radio heads provide uplink signals received on an evaluation carrier on respectively different sub-channels and configuring one wireless device to transmit reference signals on the evaluation carrier (Ouchi - Col. 2 lines 2-9, note configuration in which the coverage of the macro base station includes a part or an entirety of the coverage of the RRH will be considered, heterogeneous network configuration to perform data communication with a terminal(s) (i.e. applying configuration to the RRHs and corresponding terminals); Col. 40 lines 48-62, note base station and RRH can perform individual or cooperative communication using carrier components (evaluation carriers), terminal(s) (wireless device(s)) are connected to base station(s) using the carriers, cell-specific reference signal transmitted from the antenna port 0 of the connected cell (which may be a terminal), which may be performed over a designated carrier).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ouchi into the combination of Lemson, Marinier, Khan, Osterling, and Mochizuki for the same reason as claim 7 above.

	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 7.
	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 8.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lemson in view of Marinier, Khan, and Osterling as applied to claim 1 above, and further in view of Tarlazzi et al. (US 2016/0242147 A1), hereinafter referred to as Tarlazzi.

	Regarding claim 23, the combination of Lemson, Marinier, Khan, and Osterling does not teach wherein applying the configuration comprises: configuring one or more antennas of the at least two remote radio heads of the first set to turn off an antenna port associated with reception of the second uplink carrier; and configuring one or more antennas of the at least two remote radio heads of the second set to turn off an antenna port associated with reception of the first uplink carrier.
	In an analogous art, Tarlazzi teaches wherein applying the configuration comprises:
	configuring one or more antennas of the at least two remote radio heads of the first set to turn off an antenna port associated with reception of the second uplink carrier (Tarlazzi - Paragraph [0062], note once the physical layer scheduler selects the antenna ports/remote units, the MAC scheduler allocates time/frequency resources for it, enabling transmission/reception over those time/frequency resources on each antenna port/remote unit and disabling transmission/reception over the same time/frequency resources (which may involve the second uplink carrier) on other antenna ports/remote units); and
	configuring one or more antennas of the at least two remote radio heads of the second set to turn off an antenna port associated with reception of the first uplink carrier (Tarlazzi - Paragraph [0062], note once the physical layer scheduler selects the antenna ports/remote units, the MAC scheduler allocates time/frequency resources for it, enabling transmission/reception over those time/frequency resources on each antenna port/remote unit and disabling transmission/reception over the same time/frequency resources (which may involve the first uplink carrier) on other antenna ports/remote units).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Tarlazzi into the combination of Lemson, Marinier, Khan, and Osterling in order to optimize processing of user data traffic during periods of high traffic load (Tarlazzi - Paragraph [0047]).

	Regarding claim 24, the combination of Lemson, Marinier, Khan, and Osterling does not teach wherein applying the configuration comprises: transmitting control signaling comprising the configuration to the at least two remote radio heads of the first set before a scheduled subframe of the first wireless device for uplink data reception on the first uplink carrier; and transmitting control signaling comprises the configuration to the at least two remote radio heads of the second set before a scheduled subframe of the second wireless device for uplink data reception on the second uplink carrier.
	In an analogous art, Tarlazzi teaches wherein applying the configuration comprises:
	transmitting control signaling comprising the configuration to the at least two remote radio heads of the first set before a scheduled subframe of the first wireless device for uplink data reception on the first uplink carrier (Tarlazzi - Paragraph [0063], note the user-related MAC scheduler information can be included in the downlink control information channel (downlink control information representing the configuration), which can be derived by the fronthaul physical layer coordinator to enable/disable transmission/reception on the antenna ports/remote units (serving a specific mobile device over allocated time/frequency resources, see Paragraph [0062])); and
	transmitting control signaling comprises the configuration to the at least two remote radio heads of the second set before a scheduled subframe of the second wireless device for uplink data reception on the second uplink carrier (Tarlazzi - Paragraph [0063], note the user-related MAC scheduler information can be included in the downlink control information channel, which can be derived by the fronthaul physical layer coordinator to enable/disable transmission/reception on the antenna ports/remote units).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Tarlazzi into the combination of Lemson, Marinier, Khan, and Osterling for the same reason as claim 23 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kuchi et al. (US 2016/0173208 A1) discloses muting antenna ports on remote radio heads to reduce interference.
	Polehn et al. (US 2017/0059717 A1) discloses a system including remote radio heads which performs downconverting of signals to an intermediate frequency and combining signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461